Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Relative to claim 1, the prior art does not disclose: 
An autonomous storage and retrieval tower with dynamic resizing of available space, comprising: 
a housing; 
a plurality of trays within the housing; 
at least one computing device in communication with one or more databases that are configured to store at least one item file associated with the at least one physical item and rules for organizing the plurality of trays; 
an assignment module that when executed: 
receives an identifier associated with an inbound physical item to be stored in the tower; 
retrieves, from the one or more databases, a first item file associated with the identifier, the first item file has a first item dimension attribute associated with the inbound physical item; 
retrieves a plurality of item files associated with a plurality of physical items stored in the tower, the plurality of item files include item dimension attributes associated with the plurality of physical items that are stored in the tower; 

identifies a lack of available space in the tower to store the inbound physical item based on the analyzing; and 
performs at least one action based on the analysis as claimed.

Relative to claim 11, the prior art does not disclose: 
A method for dynamic resizing of available space in an autonomous storage and retrieval tower, comprising:
receiving, via an assignment module, an identifier associated with an inbound physical item to be stored in the tower;
retrieving, via the assignment module from a storage device configured to store at least one item file associated with the at least one physical item and rules for organizing a plurality of trays, a first item file associated with the identifier, the first item file has a first item dimension attribute associated with the inbound physical item;
retrieving a plurality of item files associated with a plurality of physical items stored in the tower, the plurality of item files includes item dimension attributes associated with the plurality of physical items that are stored in the tower;
analyzing an amount of available space in the tower on a plurality of trays within the tower, analyzing the amount is space is based on the first item dimension attribute and the item dimension attributes associated with the plurality of physical items stored in the tower;

performing at least one action based on the analysis as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655